86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Douglas HASTINGS, Plaintiff-Appellant,v.Ronald J. ANGELONE;  Gene M. Johnson;  Patrick J. Gurney;George E. Deeds;  S.R. Vann;  Sergeant Kelly;Margaret Watkins, Defendants-Appellees.
No. 96-6092.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  June 4, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, District Judge.  (CA-95-1044-R)
W.D.Va.
DISMISSED.
John Douglas Hastings, Appellant Pro Se.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a district court order dismissing his complaint without prejudice for failure to amend.   We dismiss the appeal.


2
This court is without jurisdiction to hear an appeal concerning an order dismissing an action without prejudice where the underlying defect could be cured by simple amendment of the complaint.  Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.1993).   Therefore, we dismiss the current appeal.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED